Citation Nr: 0700755	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  03-23 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include secondary to diabetes mellitus.

2.  Entitlement to service connection for hyperlipidemia, to 
include secondary to diabetes mellitus.  


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from May 1970 to May 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that denied entitlement to service connection, to 
include as secondary to service-connected diabetes mellitus, 
for hypertension and hyperlipidemia.  

The Board remanded the claim in March 2006 for further 
development.  Most recently in a supplemental statement of 
the case issued in July 2006, the RO denied entitlement to 
service connection for hypertension and hyperlipidemia.  The 
case has been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's 
hypertension, either had its onset in service or preexisted 
service and was permanently worsened therein, or that is 
otherwise etiologically related to service, to include 
exposure to Agent Orange or other herbicide during service or 
that hypertension manifested to a compensable degree within 
one year after his separation from service, or that it is 
secondary to a service-connected disability.

2.  Hyperlipidemia is a laboratory finding; no competent 
medical evidence is of record showing that the veteran has a 
current disability manifested by, or attributable to, 
hyperlipidemia; or that it is secondary to a service-
connected disability; or that is otherwise etiologically 
related to service, to include exposure to Agent Orange or 
other herbicide during service.




CONCLUSIONS OF LAW

1.  Service connection for hypertension, to include secondary 
to diabetes mellitus, is not warranted.  38 U.S.C.A. § 1110, 
5103, 5103A, 5107(a) (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2006).

2.  Service connection for hyperlipidemia, to include 
secondary to diabetes mellitus, is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2002 and May 2006; a 
rating decision in June 2002; a statement of the case in July 
2003; and a supplemental statement of the case in June 2004 
and September 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a supplemental statement 
of the case issued in July 2006. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  In January 2006, the veteran wrote that he had no 
other information or evidence to substantiate his claim.  VA 
has also obtained a medical examination and opinion in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.




II. Pertinent legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
hypertension becomes manifest to a degree of 10 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113 (West 1991); 38 C.F.R. § 3.307, 3.309 (2006).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).

The specific statute pertaining to claimed exposure to Agent 
Orange is 38 U.S.C.A. § 1116, initially enacted in 1991.  
Regulations issued pursuant thereto previously provided that, 
if a veteran who served on active duty in Vietnam during the 
Vietnam era developed one of the diseases which is presumed 
to have resulted from exposure to herbicides, the veteran 
would then be presumed to have been exposed to Agent Orange 
or similar herbicide.  See McCartt v. West, 12 Vet. App. 164 
(1999).  Those regulations also stipulated the diseases for 
which service connection could be presumed due to an 
association with exposure to herbicide agents.  The specified 
diseases which have been listed therein are chloracne or 
other acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103.  Among other things, the VEBEA removed the 
previous 30-year limitation on presumptive service connection 
for respiratory cancers due to herbicide exposure; added Type 
2 diabetes mellitus to the list of presumptive diseases based 
upon herbicide exposure (codifying a VA regulation which had 
been in effect since July 2001, see 66 Fed. Reg. 23,166-169 
(May 2, 2001)); and provided a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era, not just those who have a disease on the 
presumptive list provided in 38 U.S.C.A. § 1116(a)(2) and 38 
C.F.R. § 3.309(e) (thus reversing the Court's holding in 
McCartt v. West, supra).  These statutory provisions became 
effective on the date of enactment, December 27, 2001.

Subsequently, 38 C.F.R. § 3.307 was amended to reflect the 
statutory provisions of the VEBEA.  The effective date for 
new section 3.307(a)(6)(ii) is July 1, 2002, and for section 
3.307(a)(6)(iii) is December 27, 2001.  See 68 Fed. Reg. 
34,541 (June 10, 2003).

Notwithstanding the foregoing presumption provisions, which 
arose from the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

The Board notes further that the Secretary of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted. In this 
regard, the Board observes that VA has issued several notices 
in which it was determined that a presumption of service 
connection based upon exposure to herbicides used in Vietnam 
should not be extended to certain specific disorders, based 
upon extensive scientific research. See, e.g., Notices, 68 
Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 
61 Fed. Reg. 57,586-589 (1996).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002). 



III. Hypertension

In the veteran's claim received in April 2002, he stated that 
an Agent Orange registry examination in November 2001 
revealed elevated blood pressure.   He claims that 
hypertension is secondary to his diabetes mellitus, type II 
condition, for which service connection was granted in a June 
2002 rating decision.  

Service medical records are negative for any complaints, 
findings, or diagnosis of hypertension.  His recorded blood 
pressure at the separation examination was 132/88.  

VA outpatient treatment records from December 2001 through 
February 2005 show that he presented for the first time in 
December 2001.  Although an initial diagnosis was possible 
hypertension, later treatment records show a diagnosis of 
hypertension and medication was prescribed.  The veteran was 
seen periodically for follow-up for his hypertension. 

At a VA examination for diabetes mellitus in August 2005, the 
examiner noted that the veteran had hypertension which was 
controlled with medication and opined that it was not a 
complication of diabetes mellitus.

At a VA examination for hypertension in June 2006, the 
examiner reviewed the veteran's entire claims folder 
including his service medical records.  The medical history 
was noted and clinical findings were recorded.  The diagnosis 
was essential hypertension, under treatment.  The examiner 
opined that the veteran's hypertension was not caused by or a 
result of military service not was it caused by or a result 
of his type 2 diabetes mellitus. 

The examiner discussed that the veteran was noted to have 
elevated blood sugar at the Agent Orange examination in 
November 2001 and was not diagnosed with hypertension until 
June 2004.  Throughout this time period, laboratory 
assessments of his kidney function had remained normal as 
were recent assessments.  There was no indication that the 
veteran had any nephropathy secondary to his type 2 diabetes 
which could cause hypertension.  He had not demonstrated 
nephropathy on many different chemistry tests nor on the most 
recent test and therefore the cause of his hypertension was 
essential hypertension.  The examiner noted that the veteran 
had multiple risk factors for hypertension of weight, age, 
and a positive family history of hypertension.  The examiner 
opined that in view of the fact that the veteran's creatinine 
function or renal function was normal, the only conclusion 
that could be rendered was that his hypertension was not 
secondary to his type 2 diabetes but was essential 
hypertension.  

Upon careful review of this case, the Board finds that no 
competent medical evidence has been submitted to relate the 
veteran's current hypertension to service or to a service-
connected disability.  No available medical evidence shows 
that the veteran suffered from hypertension during service.  

In this case, the veteran is presumed to have been exposed to 
Agent Orange or similar herbicide.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6).  However, hypertension is not one of 
the specific diseases listed in 38 C.F.R. § 3.309(e).  See 
Brock v. Brown, 10 Vet. App. at 162.  Accordingly, no Agent 
Orange presumption applies, and the standard methods of 
establishing service connection may be used.  

There is no medical evidence of record that shows 
hypertension was manifested to a compensable degree within 
one year from the veteran's date of separation from service.  
Accordingly, entitlement to service connection for 
hypertension on a presumptive basis is not warranted.  

The first medical evidence of record shows elevated blood 
pressure in November 2001 with a subsequent diagnosis of 
hypertension.  In view of the lengthy period after separation 
from service without evidence of findings or diagnosis, there 
is no evidence of a continuity of symptomatology, and this 
weighs heavily against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).

A VA examiner opined in August 2005 that the veteran's 
hypertension was not a complication of diabetes mellitus.  At 
a June 2006 VA examination, the VA examiner reviewed the 
entire claims folder to include service medical records and 
VA outpatient treatment records and conducted a thorough 
examination of the veteran.  The VA examiner opined that, 
based upon the medical evidence present in the file, there 
was no link between the veteran's current hypertension and 
service.  Moreover, the veteran's current hypertension was 
not secondary to, due to, nor caused by his service-connected 
diabetes mellitus.  It appears that the VA examiner's opinion 
was based on review of the claims file and sound medical 
judgment.

The Board has carefully considered the veteran's contentions.  
He is competent, as a layman, to report that as to which he 
has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  He is not, however, competent to offer his 
medical opinion as to cause or etiology of the claimed 
disability, as there is no evidence of record that the 
veteran has specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His 
statements therefore are not competent medical evidence of a 
nexus (that is, a causal link) between claimed hypertension 
and active service, or secondary to a service-connected 
disability.  

Based upon review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
entitlement to service connection for hypertension.  There is 
no probative, competent medical evidence that the veteran 
currently has hypertension which has been linked to service 
or to a service-connected disability.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See Gilbert v. Derwinski, supra.  Accordingly, 
the claim for service connection for hypertension must be 
denied.




IV. Hyperlipidemia

In the veteran's claim received in April 2002, he stated that 
an Agent Orange registry examination in November 2001 
revealed elevated cholesterol levels.  He claims that his 
hyperlipidemia, a lipid abnormality, is secondary to his 
diabetes mellitus, type II condition, for which service 
connection was granted in a June 2002 rating decision.  

As noted above, the veteran is presumed to have been exposed 
to Agent Orange or similar herbicide.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6).  However, hyperlipidemia is not one of 
the specific diseases listed in 38 C.F.R. § 3.309(e).  See 
Brock v. Brown, 10 Vet. App. at 162.  Accordingly, no Agent 
Orange presumption applies, and the standard methods of 
establishing service connection may be used.  

Service medical records are negative for complaints, 
findings, or diagnosis of hyperlipidemia.  

VA outpatient treatment records from December 2001 through 
February 2006 show that the veteran's cholesterol level was 
elevated for which he was started on medication to lower his 
cholesterol level and to see a dietitian for a low-
cholesterol diet.  The veteran was seen periodically for 
follow-up for his hyperlipidemia. 

At a VA examination for diabetes mellitus in August 2005, the 
examiner noted that the veteran had hyperlipidemia which was 
controlled with medication and opined that it was not a 
complication of diabetes mellitus.

Hyperlipidemia is "a general term for elevated concentrations 
of any or all of the lipids in the plasma, including 
hypertriglyceridemia, hypercholesterolemia, etc."  Dorland's 
Illustrated Medical Dictionary 795 (28th ed. 1994).  

As such, hyperlipidemia is a laboratory finding and are not a 
disability in and of itself for which VA compensation 
benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 
7, 1996) (Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.  They are, therefore, not appropriate entities 
for the rating schedule.). The term "disability," as used for 
VA purposes, refers to a condition resulting in an impairment 
of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995). Hyperlipidemia does not necessarily cause any 
impairment of earning capacity, and is not a disease entity.

The only manifestation of the veteran's claimed condition is 
in the laboratory test results.  Nothing in the medical 
evidence reflects that he has a current disability manifested 
by hyperlipidemia or that it is secondary to a service-
connected disability.  There are no symptoms, clinical 
findings, or other manifestations, or any deficits in bodily 
functioning associated with this laboratory finding.  As 
such, it is not a disability within the meaning of the law 
granting compensation benefits.

The veteran has presented no competent medical evidence to 
the contrary.  The veteran's assertions that elevated 
cholesterol is itself a disability, is a risk factor for a 
possible future disability, or causes a current disability or 
is related to a service-connected disability are not 
competent medical evidence that a current disability exists 
due to a laboratory finding of high cholesterol.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Routen v. Brown, 10 
Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In reaching its conclusion, the Board acknowledges that high 
cholesterol is a risk factor for various cardiovascular 
diseases, and is no doubt of concern to the veteran.  
However, service connection is used to compensate veterans 
for current disabilities causally related to military 
service.  With all due respect for the veteran's sincere 
contentions, such current disability he does not have.

Accordingly, because the appellant does not have a current 
disability for which service connection may be granted, the 
Board concludes that the preponderance of the evidence in 
this case is against the claim of service connection for 
hyperlipidemia, and the claim must be denied.




ORDER

Entitlement to service connection for hypertension, to 
include secondary to diabetes mellitus, is denied.

Entitlement to service connection for hyperlipidemia, to 
include secondary to diabetes mellitus, is denied.



____________________________________________
JASON R. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


